DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/23/21 has been accepted and entered.  Accordingly, claims 13-14 and 16-18 have been amended.
New claims 20-27 have been added. 
Claims 1-6, 13-18, and 20-27 are pending in this application, and of which claims 1-6 are withdrawn from consideration. 
In view of the amendment filed 9/23/21, the previous objection to Abstract has been withdrawn.  Further, with the amendment, the objections to claim 13 and 16 have been withdrawn.  In addition, the previous rejection to claim 13-17 under 35 U.S.C. §112b have been withdrawn. 

Response to Arguments
The applicant's arguments filed on 9/23/21 regarding claims 13 and 18 have been fully considered but the arguments are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

Claim Objections
Claims 13, 18, and 20-27 are objected to because of the following informalities:  
mixing the media streams from said multiple full duplex sources, and sending the mixed streams to said multiple full duplex sources and to the gateway to create full duplex communication.” to be consistent with other limitations; 
Claim 18 should be amended to read, “detect that the source of a media stream is not from [[a]]the gateway having [[a]]the source that is only capable of operating in half duplex..” as the gateway has been already recited;  Similar correction should be made on subsequent limitation that starts with “allow media streams from multiple sources…”
Claim 20 should be amended to read, “[[A]]The communication server according to claim 18…” as claim 18 already recited “communication server”.  
Similar issue exists in claims 21-27. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17, 18, and 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

1) Claim 13 recites, “detecting that a media stream is from a gateway…”  Subsequently, claim 13 recites, “sending from the media server only media streams that are received from the gateway…”. It is not clear how a single detected media stream, i.e., “a media stream” is sent as multiple media streams, i.e., “media streams”.  
2) Claim 13 recites, “detecting that media streams from the gateway have ended”.  It is not clear whether “media streams” is different from the “media streams” that are received from the gateway and are being send in the previous limitation. 
3) Claim recites “detecting that a further media stream is not from a gateway…”, and then “allowing media streams that originate from multiple full duplex sources” It is not clear how “a media stream” detected becomes allowed “media streams”.  
	
Claim 18 include similar issues between limitations, namely the limitations uses a single stream from a source and multiple streams from multiple sources without how these two steps “detect that the source of a media stream..” and “allow media streams from multiple sources…” are related. 
Further, claim 18 recites the limitation "the source" in “detect that the source of a media stream is not from a gateway having a source that is only capable of operating in half duplex”.  There is insufficient antecedent basis for this limitation in the claim as the previous source has been related to the gateway. 

Claims 14-17 and 20-27 are rejected for their dependencies to claims 13 and 18. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18, 20-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (U.S. Patent Application No. 2007/0117581), Shaffer et al. (U.S. Patent Application Publication No. 2007/0105579), and further in view of Leung et al. (U.S. Patent Application Publication No. 2017/0054777).

Regarding Claim 13, Chu et al. teaches A method of communication between half duplex and full duplex systems (Chu et al. teaches systems and methods for enabling a user in a PTT network to connect to a user of interactive voice response (IVR) system in full duplex voice (FDV) network (par [0015][0022])), comprising: providing a media server which communicates audio signals between a plurality of half duplex and full duplex sources (Chu et al. teaches a FDV server component that connects to a PTT and to the FDV communication network (par [0020][0022]; FIG. 1); PTT to FDV server component is configured to initiate and terminate PTT call signaling and media streams as well as initiate and terminate DFV call signaling and media stream (par [0037])), detecting that a media stream is from a gateway that is only capable of sending a stream that originates from a half duplex source (Chu et al. teaches that PTT to FDV server component attempts to send voice to the PTT user of PTT personal communication appliance and if the PTT user is speaking, PTT to FDV server component places , blocking media streams that do not originate from the gateway source to create half duplex communication (Chu et al. teaches that PTT to FDV server component attempts to send voice to the PTT user of PTT personal communication appliance and if the PTT user is speaking, PTT to FDV server component places the voice in a buffer until the PTT user is no longer speaking (par [0039]; FIGS. 2, 3); media stream from the FDV network is buffered when user in PTT controls the floor (FIGS. 2, 3), indicating that the media stream is blocked), sending from the media server only media streams that are received from the gateway in the half duplex communication (Chu et al. teaches that RTP stream transmitted from PTT server of the PTT network is transmitted while voice from the FDV network is buffered (FIG. 2); PTT to FDV server places the voice in a buffer until the PTT user is no longer speaking (par [0039])), detecting that media streams from the gateway have ended (Chu et al. teaches that PTT to FDV server component places the voice in a buffer until the PTT user is no longer speaking (par [0039]), indicating the detection of media streams from the PTT network has ended; PTT to FDV server receives the floor release (FIGS. 2, 3)), 15detecting that a further media stream is not from a gateway that is only capable of sending a stream that originates from a half duplex source (Chu et al. teaches that PTT to FDV server receives RTP streams from FDV server of the FDV network after the user releases PTT button (FIGS. 2, 3)), allowing media streams that originate from multiple full duplex sources (Chu et al. teaches that the media stream from the FDV client is transmitted to PTT client after floor request is made (FIG. 2), indicating that media stream is allowed), and 20sending the mixed streams to said multiple sources and to the gateway to create full duplex communication (Chu et al. teaches that the media stream from the FDV client is transmitted to PTT client after floor request is made (FIG. 2), indicating transmission to the PTT server).  
By teaching that the PTT to FDV server component places the voice in a buffer until the PTT user is no longer speaking as noted above and that the gateway enables a user of a FDV network to communicate with a user of a PTT network (par [0011]), Chu et al. teaches detecting that a media stream is from a gateway that is only capable of sending a stream that originates from a half duplex source.  However, Shaffer et al. teaches such a limitation more explicitly. 
Shaffer et al. is directed to method and system for providing a proxy media service.  More specifically, Shaffer et al. teaches a LMR gateway between radio network that supports land mobile radios and IP network (par [0025][0026][0033]).  Further, Shaffer et al. teaches that communications between endpoints 80 and 90 travel through gateways (par [0053]; FIG. 3), indicating that the LMR gateway directs the traffic coming from the LMR 90.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chu et al. so that the media streams coming from a gateway is detected, as taught by Shaffer et al.  The modification would have allowed the system to provide users with the ability to monitor communication sessions through a low bandwidth network (see Shaffer et al., par [0024]). 
Although teaching that the media stream is transmitted as noted above, Chu et al. does not explicitly teach allowing media streams that originate from multiple full duplex sources; mixing the media streams from said multiple sources, and 20sending the mixed streams to said multiple sources and to the gateway to create full duplex communication.  Leung et al. teaches such limitations. 
Leung et al. is directed to methods and apparatus for multimedia conferences using signal source multi-unicast.  More specifically. Leung et al. teaches allowing media streams that originate from multiple full duplex sources (Leung et al. teaches that terminals 110A-D, and terminal/media ; mixing the media streams from said multiple sources (Leung et al. teaches that the centralized processor receives the multi-stream video/audio data, mix the video/audio data and send the mixed data stream to each of the participants (par [0104])), and 20sending the mixed streams to said multiple sources and to the gateway to create full duplex communication (Leung et al. teaches that the terminals and terminal/media gateway receive data stream from the multicast group (par [0161]); data stream comprises one or more data streams from one or more of terminals and terminal/media gateway (par [0161])).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chu et al. and Shaffer et al. so that the media streams from said multiple sources are mixed, as taught by Leung et al.  The modification would have allowed the system to provide multi-stream video (see Leung et al., par [0058]). 

Regarding Claim 14, the combined teachings of Chu et al., Shaffer et al., and Leung et al. teach The method according to claim 13, and further, the references teach wherein a decision to block a media stream that is not from the gateway is made based on the start of the stream from the gateway (Shaffer et al. teaches that communications received from the full duplex endpoint is blocked while one of the plurality of half duplex endpoints has floor control in the communication session (par [0094]); IS forces full duplex endpoint into mute whenever a half duplex endpoint gains floor control (par [0058]); when an endpoint has floor control, its communications are transmitted (par [0058]; FIG. 2)).  The motivation to combine these references is the same as that of claim 13. 

Regarding Claim 15, the combined teachings of Chu et al., Shaffer et al., and Leung et al. teach The method according to claim 13, and further, the references teach wherein a decision to allow multiple media is made based on the start of media from a source other than the gateway (Shaffer et al. .  The motivation to combine these references is the same as that of claim 13. 

Regarding Claim 16, the combined teachings of Chu et al., Shaffer et al., and Leung et al. teach The method according to claim 13, and further, the references teach wherein the media stream from the gateway 30originates from a terminal in a land mobile radio (LMR) communication system (Shaffer et al. teaches LMR gateway that provides mapping between IP services and the interoperable networks such as LMR network (par [0039]); endpoints 90a, 90b are part of land mobile radio networks of different agencies or group (par [0054])).  The motivation to combine these references is the same as that of claim 13. 

Regarding Claim 17, the combined teachings of Chu et al., Shaffer et al., and Leung et al. teach The method according to claim 13, and further, the references teach wherein the media stream that is not from the gateway originates from a terminal in a cellular communication system (Shaffer et al. teaches that endpoint 80 comprises an endpoint capable of communicating in a full duplex manner such as a cellular phone (par [0057]); communication networks are implemented as cellular network, LMR network (par [0031]; FIG. 1)).  The motivation to combine these references is the same as that of claim 13. 

Regarding Claim 18, Chu et al. teaches A communication server (PTT to FDV server (FIG. 2)) which enables communication between half duplex and 5full duplex systems (Chu et al. teaches systems and methods for enabling a user in a PTT network to connect to a user of interactive voice response (IVR) , having a processor and memory (Chu et al. teaches a PTT to FDV server carrying functions as listed below indicating processor to carry those functions and memory to store instructions), the memory containing program instructions which cause the processor to: detect that a media stream is from a gateway having a source that is only capable of operating in half duplex (Chu et al. teaches that the PTT to FDV server component attempts to send voice to the PTT user of PTT personal communication appliance and if the PTT user is speaking, the PTT to FDV server component places the voice in a buffer until the PTT user is no longer speaking (par [0039]), indicating that the server detects the communication from the PTT user (par [0039]); PTT to FDV server receives RTP stream from the PTT server (FIG. 2); LMR gateway facilitates communication between various networks such as between radio network and IP network (par [0025][0026]), indicating that LMR gateway can be used instead of PTT server), block media streams that do not originate from the gateway source to create 10half duplex communication (Chu et al. teaches that the PTT to FDV server component attempts to send voice to the PTT user of PTT personal communication appliance and if the PTT user is speaking, the PTT to FDV server component places the voice in a buffer until the PTT user is no longer speaking (par [0039]; FIG. 2), indicating that the voice is blocked), transmit only the media stream from the gateway in the half duplex communication (Chu et al. teaches that RTP stream transmitted from PTT server of the PTT network is transmitted (FIG. 2)), detect that the media stream from the gateway has ended (Chu et al. teaches the PTT to FDV server receives floor release signaling (FIGS 2, 3), indicating that no media will be transferred from PTT user), detect that the source of a media stream is not from a gateway having a source that is only capable of operating in half duplex (Chu et al. teaches that the PTT to FDV server receives RTP streams from FDV server of the FDV network after user releases PTT button (FIG. 2)), 15allow media streams from multiple sources that are not from a gateway having a source that is only capable of operating in half duplex (Chu et al. teaches that the media stream from the FDV client is transmitted to PTT client after floor request is made (FIG. 2), , and transmit the combined media stream to said multiple sources and the gateway to create full duplex 20communication (Chu et al. teaches that the media stream from the FDV client is transmitted to PTT client after floor request is made (FIG. 2), indicating transmitted to the PTT server).  
By teaching that the server carries out the functions noted above, Chu et al. teaches the server includes a processor and memory.  However, Shaffer et al. teaches processor and memory more explicitly.  In addition, by teaching that the PTT to FDV server component places the voice in a buffer until the PTT user is no longer speaking as noted above and that the gateway enables a user of a FDV network to communicate with a user of a PTT network (par [0011]), Chu et al. teaches detect that a media stream is from a gateway having a source that is only capable of operating in half duplex; detect that the media stream from the gateway has ended.  However, Shaffer et al. teaches such limitations more explicitly. 
Shaffer et al. is directed to method and system for providing a proxy media service.  More specifically, Shaffer et al. teaches a communication server having a processor and memory (Shaffer et al. teaches an interoperable system (IS) includes a processor and memory module (par [0037]; FIG. 2)); detect that a media stream is from a gateway having a source that is only capable of operating in half duplex (Shaffer et al. teaches a LMR gateway between radio network that supports land mobile radios and IP network (par [0025][0026][0033]).  Further, Shaffer et al. teaches that communications between endpoints 80 and 90 travel through gateways (par [0053]; FIG. 3), indicating that the LMR gateway directs the traffic coming from the LMR 90); detect that the media stream from the gateway has ended (Shaffer et al. teaches a LMR gateway between radio network that supports land mobile radios and IP network (par [0025][0026][0033]); communications between endpoints 80 and 90 travel through gateways (par [0053]; FIG. 3), indicating that the traffic from LMR 90 ends when no traffic is coming from the LMR gateway).  
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chu et al. so that the media streams coming from a gateway is detected, as taught by Shaffer et al.  The modification would have allowed the system to provide users with the ability to monitor communication sessions through a low bandwidth network (see Shaffer et al., par [0024]). 
Although teaching that the media stream is transmitted as noted above, Chu et al. does not explicitly teach mix the allowed media streams from said multiple sources to form a combined media stream, and transmit the combined media stream to said multiple sources and the gateway to create full duplex 20communication.  Leung et al. teaches such limitations. 
Leung et al. is directed to methods and apparatus for multimedia conferences using signal source multi-unicast.  More specifically. Leung et al. teaches mix the allowed media streams from said multiple sources to form a combined media stream (Leung et al. teaches that the centralized processor receives the multi-stream video/audio data, mix the video/audio data and send the mixed data stream to each of the participants (par [0104])), and transmit the combined media stream to said multiple sources and the gateway to create full duplex 20communication (Leung et al. teaches that the terminals and terminal/media gateway receive data stream from the multicast group (par [0161]); data stream comprises one or more data streams from one or more of terminals and terminal/media gateway (par [0161])).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server of Chu et al. and Shaffer et al. so that the media streams from said multiple sources are mixed, as taught by Leung et al.  The modification would have allowed the system to provide multi-stream video (see Leung et al., par [0058]). 

Regarding Claims 20-23, Claims 20-23 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 14-17.   Therefore, claims 20-23 are also rejected for similar reasons set forth in claims 14-17.
	
Regarding Claim 24, the combined teachings of Chu et al., Shaffer et al., and Leung et al. teach A method of communication according to claim 13, and further, the references teach wherein detecting the media stream from the gateway includes detecting that the media stream is received on a predetermined channel and therefore that the stream is only capable of originating from a half duplex source (Shaffer et al. teaches that a particular virtual talk group comprises a conference or meeting of a channel user by certain users of a police department’s radio network (par [0051]), indicating a predetermined channel).  The motivation to combine these references is the same as that of claim 13. 

Regarding Claim 26, Claim 26 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 24.   Therefore, claim 26 is also rejected for similar reasons set forth in claim 24.

Allowable Subject Matter
Claims 25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/REBECCA E SONG/Primary Examiner, Art Unit 2414